DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 DEC 2020 has been entered.

Response to Amendment
Examiner notes the amendment filed 17 DEC 2020.  The status of the claims is as follows:
Claims 1-21, 23, 29, 30, 34, and 35 are canceled.
Claims 22, 24-28, 31-33, and 36-41 are pending.
Claim 22 is amended.
Claims 39-41 are withdrawn (without traverse, 02 MAR 2020).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22, 24-28, 31-33, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ye ‘057 (U.S. PGPub 2009/0305057) in view of EP ‘802 (EP 0879802).
Claim 22 – Ye ‘057 teaches a method of depositing a coating comprising zinc oxide on a float glass substrate (Abstract, PG 0009) in the absence of separate precursor streams (Figure 1 and PG 0025, there is a single inlet line 7 through which all precursors must pass to enter the chamber), the method comprising,
providing a float glass substrate (PG 0009, float glass ribbon),
providing a precursor mixture comprising an alkyl zinc compound (PG 0009, alkyl zinc), and
delivering the precursor mixture to a surface of the float glass substrate to deposit the coating of zinc oxide (PG 0009), wherein:
the precursor mixture further comprises an oxygen source (PG 0009, oxygen containing organic compound); and wherein
the oxygen source comprises an ester (PG 0011, carboxylic acid esters) selected from methyl acetate, ethyl acetate, propyl acetate, butyl acetate, or a mixture of two or more of these esters (Ye ‘057 PG 0015, t butyl acetate among others; PG 0016, mixtures permitted).
Ye ‘057 is silent with regards to a phosphorus source comprising a compound of formula OnP(OR3)3, wherein n is 0 or 1 and each R3 is hydrocarbyl.  Examiner notes that the stated purpose for the inclusion of the phosphorus source is to improve the growth rate of the deposited material (Specification 
EP ‘802 is drawn to the formation of thin film oxides, specifically silicon oxides, on glass substrates and teaches that the inclusion of phosphorus esters, e.g. triethyl phosphite and trimethyl phosphite, suitably form oxide coatings on the glass substrate and also improve the growth rate and reduce powder formation relative to compositions which do not include the phosphites (e.g. Page 2 Lines 41-45, Claims 1-7, Examples 1-6).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Ye ‘057 to include the phosphorus compounds of EP ‘802 in its zinc oxide precursor composition, as Ye ‘057 wants to form oxide films on glass substrates and EP ‘802 teaches that inclusion of triethyl phosphite or trimethyl phosphite in an oxide formation composition increases the growth rate of the formed oxide film and reduces powder formation in the film formation process.
Claim 24 – Ye ‘057 / EP ‘802 teaches the method according to claim 22, wherein the alkyl zinc compound is of formula R'R2Zn, wherein R1 and R2 are each independently selected from a substituted or unsubstituted C1 - C4 alkyl or phenyl (Ye ‘057 PG 0010, dimethyl zinc).  
Claim 25 – Ye ‘057 / EP ‘802 teaches the method according to claim 24, wherein R' and R2 are each independently selected from methyl or ethyl (Ye ‘057 PG 0010, dimethyl zinc).  
Claim 26 – Ye ‘057 / EP ‘802 teaches the method according to claim 25, wherein R1 and R2
Claim 27 – Ye ‘057 / EP ‘802 teaches the method according to claim 22, wherein each R3 is independently selected from a substituted or unsubstituted C1 - C4 alkyl (EP ‘802 Page 2 Line 58, triethylphosphite).  
Claim 28 – Ye ‘057 / EP ‘802 teaches the method according to claim 27, wherein each R3 is propyl, ethyl or methyl (EP ‘802 Page 2 Line 58, triethylphosphite).  
Claim 31 – Ye ‘057 / EP ‘802 teaches the method according to claim 30, wherein the ester comprises t-butyl acetate (Ye ‘057 PG 0015).  
Claim 32 – Ye ‘057 / EP ‘802 teaches the method according to claim 22, wherein the precursor mixture is a gaseous precursor mixture (Ye ‘057, PG 0011, vapor phase with dialkyl zinc, see also PG 0017).  
Claim 33 – Ye ‘057 / EP ‘802 teaches the method according to claim 22, wherein the method is atmospheric pressure chemical vapour deposition (Ye ‘057 PG 0019).  
Claim 36 – Ye ‘057 / EP ‘802 teaches the method according to claim 22, wherein the surface of the substrate is at a temperature in the range 300 0C to 8000C (Ye ‘057 PG 0009, 500 to 700 0C).  
Claim 37 – Ye ‘057 / EP ‘802 teaches the method according to claim 36, wherein the surface of the substrate is at a temperature in the range 580 0C to 650 0C (Ye ‘057 PG 0009, 500 to 700 0C; Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the taught temperature range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).).
Claim 38 – Ye ‘057 / EP ‘802 teaches the method according to claim 22, wherein the coating comprising zinc oxide is deposited on-line during the float glass production process (Ye ‘057 PG 0009).

Response to Arguments
Applicant's arguments filed 17 DEC 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues (Page 9-10) that Ye ‘057 teaches away from using components other than organic alcohols and esters in the coating composition.  Examiner notes that Ye ‘057 does not disclose additional components for use in the coating composition, but further does not expressly disclose that adding components to the coating composition would necessarily harm the formed coating or other comparable teachings in that vein.  The absence of discussion of a concept, in and of itself, does not speak for or against that concept.
Applicant argues (Page 10-11) that there is no reasonable expectation of success for incorporating a phosphorus source into Ye ‘057 at a concentration level claimed by Applicant.  Examiner respectfully disagrees, noting that EP ‘802 expressly calls out at Page 2 Lines 41-45 that the goal of the reference is to accelerate the deposition of e.g. silicon oxide while incorporating surprisingly little phosphorus or boron in the deposited layer.  The amount of a material in a given film can necessarily be controlled by adjusting its concentration in the deposition materials (inherent; the upper maximum of the amount of a material deposited in a film is the amount of said material that was introduced into the deposition space); therefore, lowering the concentration of 
Applicant’s argument (summarized at Page 11) that the claimed invention yields a superior process to known processes is not commensurate in scope with the invention as claimed.  Claim 22 as presented is open to any alkyl zinc compound, any phosphorus source of the claimed structure, any ratio of concentrations between the alkyl zinc compound and the phosphorus source, any oxygen ester source that comprises one or more of the four listed acetates, and any ratio of concentrations between the oxygen ester source and the alkyl zinc / phosphorus sources mixture.  The specification as presented provides 48 examples and 11 comparative examples; all the main examples comprise diethyl zinc and either ethyl acetate or t-butyl acetate (separately, not in combination).  The single phosphorus source used is triethyl phosphite.  In summary, the breadth of data supporting Applicant’s allegation of a superior process is far narrower in scope than the process that is actually claimed at the present time.
Applicant makes no specific argument to the dependent claims to distinguish them over the prior art of record.  In the absence of an allowable independent claim and the absence of specific distinguishing arguments, Examiner maintains the propriety of the rejections of the dependent claims as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712